Filed 4/16/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 84







In the Matter of the Reciprocal Discipline of Kenneth F. Johannson, 

a member of the Bar of the State of North Dakota







No. 20040102







Recommendation for Reciprocal Discipline.



SUSPENSION ORDERED.



Per Curiam.

[¶1] 	On April 12, 2004, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4 that it was recommending the reciprocal discipline of Kenneth F. Johannson, a member of the bar of the State of North Dakota.

[¶2]	The Record reflects that an Order suspending Johannson for violation of Minn. R. Prof. Conduct 1.8(k), which provides a lawyer shall not have sexual relations with a current client unless a consensual sexual relationship existed between them when the lawyer-client relationship commenced, was filed by the Minnesota Supreme Court on March 9, 2004, and a certified copy of the Order was filed by the Secretary of the Disciplinary Board on March 18, 2004.

[¶3]	The Record further reflects that on March 25, 2004, Disciplinary Counsel served Notice pursuant to N.D.R. Lawyer Discipl 4.4(B) on H. Patrick Weir, Attorney for Johannson, by certified mail, return receipt requested; the return receipt was signed on March 26, 2004.

[¶4]	Under N.D.R. Lawyer Discipl. 4.4(B) Johannson was given notice that a certified copy of the Order of suspension filed by the Minnesota Supreme Court was received, and he had 30 days to file any claim that the imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.  

[¶5]	By letter dated March 29, 2004, Johannson agreed to identical discipline as imposed by the Supreme Court of Minnesota.  Johannson waived any due process defenses based upon lack of an identical North Dakota rule, and requested the suspension run concurrent with the dates of the Minnesota suspension.

[¶6]	Under N.D.R. Lawyer Discipl. 4.4(D), the Disciplinary Board forwarded its recommendation that Johannson be suspended from the practice of law for 90 days, to run concurrent with the suspension imposed by the Minnesota Supreme Court, and pay the costs of the disciplinary proceedings in the amount of $250.  The Court considered the matter, and

[¶7]	ORDERED, Kenneth F. Johannson is suspended from the practice of law for a period of 90 days, effective March 23, 2004.

[¶8]	FURTHER ORDERED, Kenneth F. Johannson pay the costs and expenses of the disciplinary proceedings in the amount of $250, payable to the Secretary of the Disciplinary Board.

[¶9]	FURTHER ORDERED, Kenneth F. Johannson comply with N.D.R. Lawyer Discipl. 6.3.

[¶10]		Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

William A. Neumann



[¶11]	The Honorable Carol Ronning Kapsner, deeming herself disqualified, did not participate in this decision.